Citation Nr: 9915294	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder secondary to exposure to herbicides.

2.  Entitlement to service connection for a chronic disorder 
manifested by a low white blood cell count and nose bleeds 
secondary to exposure to herbicides,

3.  Entitlement to service connection for gout secondary to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to February 
1972.

This matter comes before the Board of Veteran's Appeals 
(Board) from a September 1995 rating determination from a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 1998, the Board remanded the case for further 
development.  That development has been completed.  The case 
is now ready for appellate review.  



FINDINGS OF FACT

1.  The veteran has not presented or identified competent 
medical evidence linking a current skin disorder to herbicide 
exposure or any other incident or event of service.

2.  The veteran has not presented or identified competent 
medical evidence linking a current disorder manifested by low 
white blood cell count and nose bleeds to herbicide exposure 
or any other incident or event of service.

3.  The veteran has not presented or identified competent 
medical evidence linking current gout to herbicide exposure, 
or any other incident or event of service.



CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic skin 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for service connection for a chronic disorder 
manifested by low white blood cell count and nose bleeds is 
not well grounded.  38 C.F.R. § 5107.

3.  The claim for service connection for gout is not well 
grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records, including an examination for service 
separation in January 1972, are negative for any complaint, 
treatment, or diagnosis of a chronic skin disorder, chronic 
disability manifested by a low white blood cell count, or 
gout.  Upon separation the veteran's skin was noted to be 
normal.  A urinalysis was not performed.  The examination was 
negative for a notation for gout.  

The veteran underwent a VA Agent Orange examination in May 
1990.  At that time, he reported that he was not directly 
sprayed with herbicides and never handled any barrels of 
Agent Orange, but that he had walked through dead vegetation 
while in Vietnam.  He reported that he was never ill in 
Vietnam and denied a history of skin problems.  He reported 
sores on his buttocks, recurring over the last five to six 
years.  There were no findings of hemopoietic abnormality or 
hematuria, although the veteran had reportedly had hematuria 
in 1976.

In January 1994, a VA physician reported the results of an 
evaluation for VA's Agent Orange registry.  The physician 
noted that the veteran had reported no skin problems during 
service or shortly thereafter, but that in the previous eight 
to ten years, the veteran had noted a recurring rash on the 
left buttock.  On examination, the veteran was noted to have 
a fine dried herpes like row of lesions on the left buttock.  
The remainder of the examination was reportedly within normal 
limits.  However, it was also reported that the veteran's 
white blood count, hemoglobin, and hematocrit were slightly 
low, and indicative of anemia.  The veteran's uric acid level 
was reportedly indicative of gout.

A VA outpatient treatment report dated in February 1994 shows 
that the veteran reported that he was told that he was 
anemic.  He also reported nosebleeds and hematuria in the 
past, none recently.  

During an April 1996 personal hearing, the veteran testified 
that he did not develop any kind of skin rash, suffer from 
gout or experience any nosebleeds while in Vietnam.  He 
testified that he was not ill in Vietnam and that no blood 
work was ever performed.  He reported that he experienced 
problems with his claimed disabilities about two years 
following his separation from service.  The veteran testified 
that he had received various diagnoses for his skin 
condition.  He reported that he had not been told that his 
skin condition was related to herbicide exposure or any 
service incident.  The veteran testified that he experienced 
internal bleeding which was attributed to too much spicy 
food.  He also reported nose bleeds which were attributed to 
his low white blood cell count.  He denied any symptomatology 
of gout during service.  

VA outpatient treatment records dated in June and July 1995 
show that the veteran was seen with complaints of gout, 
bilateral great toes.  The diagnosis was gout.  A VA report 
dated in March 1998 shows that the veteran was seen with 
complaints of pain in the right foot.  It was noted that he 
had previously been evaluated for gout.  The assessment was 
swelling of the feet.

Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 1991).

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the claimed condition is service-connected 
is not sufficient; the appellant must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible." 38 
U.S.C.A. 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for the claim for service connection to be well 
grounded, there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of the incurrence of 
a disease or injury in service and (3) medical or in some 
cases lay evidence of a nexus between the in-service disease 
or injury and the current disability.  Carbino v. Gober, 10 
Vet. App. 507 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Therefore, if the claim for service connection is 
based on the relationship of one disorder to another, 
competent medical evidence showing that such a relationship 
exists must be submitted in order to make the claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.

If the chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of § 3.303(b) 
if the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  Clyburn, v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999); Savage v. Gober, 10 Vet. App. 488 (1997).

The appellant's representative contends that, regardless of 
the Court's decisions pertaining to the duty to assist, M21-1 
provisions require that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that the claim must be remanded for unspecified development, 
in order to fulfill this duty to assist.

The Court has held in a long line of cases that if the 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist in any further development of the claim. 38 
U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); see also Grottveit, 5 Vet. App. at 93; 38 C.F.R. § 
3.159(a).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
the Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist the 
claimant in the absence of a well-grounded claim.  Schroeder 
v. West, No. 97-131 (Feb. 8, 1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Federal 
Circuit upheld the Court's interpretation of 38 U.S.C.A. § 
5107(a) and held that VA has no duty to assist the claimant 
in the absence of a well-grounded claim.  The Board is not 
bound by an administrative issuance that is in conflict with 
binding judicial decisions, and the Court's holdings on the 
issue of VA's duty to assist in connection with the well-
grounded claim determination are quite clear. See Bernard v 
Brown, 4 Vet. App. 384, 394 (1993).  The Board has 
determined, therefore, that, in the absence of a well- 
grounded claim, VA has no duty to assist the appellant in 
developing his case.

The Board is required to follow the precedent opinions of the 
Court. 38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991). Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. § 
19.9, prior to determining that a claim is well-grounded.  
The Federal Circuit's decision in Epps, upheld the Court's 
analysis in Meyer.

Although VA is under no duty to assist him in the further 
development of the claim VA may, dependent on the facts of 
the case, have a duty to notify the veteran of the evidence 
needed to support a claim. 38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The appellant 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded, and VA has no 
further obligation to notify him of the evidence needed to 
support the claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
465 (1996).

A veteran who had active service in the Republic of Vietnam 
during the Vietnam war will be presumed to have been exposed 
to an herbicide agent during that service if he develops one 
of the diseases listed in 38 C.F.R. § 3.309(e).

The diseases listed in § 3.309(e), consist of the following: 
Chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, Multiple myeloma, Non-Hodgkin's 
lymphoma, Acute and subacute peripheral neuropathy, Porphyria 
cutanea tarda, Prostate cancer, Respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma)

Note 1: The term "soft-tissue sarcoma" 
includes the following:

Adult fibrosarcoma Dermatofibrosarcoma 
protuberans Malignant fibrous 
histiocytoma Liposarcoma Leiomyosarcoma 
Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma) Rhabdomyosarcoma 
Ectomesenchymoma Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma) 
Proliferating (systemic) 
angioendotheliomatosis Malignant glomus 
tumor Malignant hemangiopericytoma 
Synovial sarcoma (malignant synovioma) 
Malignant giant cell tumor of tendon 
sheath Malignant schwannoma, including 
malignant schwannoma with 
rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular and 
epithelioid malignant schwannomas 
Malignant mesenchymoma Malignant granular 
cell tumor Alveolar soft part sarcoma 
Epithelioid sarcoma Clear cell sarcoma of 
tendons and aponeuroses Extraskeletal 
Ewing's sarcoma Congenital and infantile 
fibrosarcoma Malignant ganglioneuroma

Note 2: For purposes of this section, the 
term acute and subacute peripheral 
neuropathy means transient peripheral 
neuropathy that appears within weeks or 
months of exposure to a herbicide agent 
and resolves within two years of the date 
of onset.

Service connection will be granted to a veteran with 
inservice exposure to an herbicide agent for the diseases 
listed at § 3.309(e) if the disease becomes manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6) 
(1998).

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155, 160 (1997).

Analysis

Chronic Skin Disorder

The veteran argues that he has a chronic skin disorder 
secondary to Agent Orange exposure in Vietnam, and, as such, 
this disorder should be service connected.

There is competent evidence that the veteran has a current 
skin disorder, in the form of the finding that he has herpes 
like lesions on the left buttock.  The record shows that he 
served in Vietnam.  He is also competent to say that he 
walked through areas that had been treated with Agent Orange.  
However, the veteran is also required to submit competent 
evidence linking his current skin disorder to such exposure 
or to some other incident of service.

While chloracne or other acneform diseases consistent with 
chloracne are subject to the presumptions of § 3.309(e), the 
veteran's chronic skin disorder characterized as fine, dried 
herpes like lesions is not an acneform disease consistent 
with chloracne.  Herpes-like lesions are not otherwise listed 
as condition subject to the presumptions of that section.  
Thus, service connection for chronic skin disorder 
characterized as herpes like lesions would not be available 
on the basis of the presumptions accorded to veterans exposed 
to herbicidal agents.

The veteran could still establish service connection with 
competent evidence of direct service incurrence.  However, 
under any theory of entitlement, there is no competent 
evidence of a nexus between the current disability and 
service.

As a lay person, the veteran would not be competent to offer 
an opinion as to a nexus between his chronic skin disorder 
characterized as herpes-like lesions and service, including 
exposure to Agent Orange in service.  The veteran is 
competent to report a continuity of symptomatology of his 
skin disease since service.  Savage.  However, competent 
medical evidence would still be needed to link the continuity 
of symptomatology to the current diagnosis of herpes like 
lesions.  Clyburn.  In any event, the veteran has not 
reported a continuity of symptomatology.  He has consistently 
reported that his skin problems began some time after 
service.  The record contains no competent evidence of 
chronic skin disorder characterized as herpes like lesions 
until 1994, many years after service.

In the absence of evidence of a nexus between a current skin 
disorder and service, including exposure to Agent Orange, and 
service the claim for service connection is not well 
grounded.

Chronic Disability manifested by a Low White Blood Cell Count 
and Nose Bleeds

The veteran asserts that a disability manifested by a low 
white blood cell count and nosebleeds is a residual to his 
exposure to Agent Orange during service.

In the instant case, abnormal blood cell count and nose 
bleeds, including anemia, are not among the diseases subject 
to presumptive service connection under the provisions of § 
3.309(e).  Nonetheless, service connection would still be 
available if there were competent evidence linking a current 
finding of slightly low white blood cell count and reported 
nose bleeds to Agent Orange exposure or some other incident 
of service.

Anemia is listed as a chronic disease under 38 C.F.R. 
§ 3.307(a) (1998).  If anemia were shown to a compensable 
degree within one year of service, service connection would 
be warranted on a presumptive basis.  38 U.S.C.A. §§ 1111, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1998).  However, the initial findings referable to 
anemia were reported in the 1990's, decades after service.  
As a chronic disease, if anemia were found in service, no 
nexus evidence would be necessary to link it to the current 
finding of that disease.  Savage, 38 C.F.R. § 3.303(b).  
However, the service medical records contain no findings 
referable to anemia, and there is no other evidence of this 
disease in service.  The veteran has reported that there were 
no findings of a lowered white blood count or nose bleeds in 
service.

There is no competent evidence linking the current finding of 
slightly low white blood cell count and nose bleeds to 
service.  The veteran has asserted that there is such a 
nexus.  However, as a lay person, he is not competent to 
render an opinion as to what is essentially a question of 
medical causation.  Since there is no competent evidence of a 
nexus between a chronic disability manifested by low white 
blood cell count and nose bleeds and service, the claim is 
not well grounded and must be denied.

Gout

The veteran also asserts that his current gout is a residual 
of his exposure to Agent Orange during service.  As with the 
other claims considered in this appeal, there is competent 
evidence of a current disability, and of the veteran's 
exposure to Agent Orange in service.  However, there is no 
competent evidence linking the current diagnosis to service.

Gout is not among the diseases subject to presumptive service 
connection under the provisions of § 3.309(e).  Nonetheless, 
service connection would still be available if there were 
competent evidence linking a current diagnosis of gout to 
Agent Orange exposure or some other incident of service.  

There is no competent evidence linking the current diagnosis 
of gout to service.  The veteran has asserted that there is 
such a nexus.  However, as a lay person, he is not competent 
to render an opinion as to what is essentially a question of 
medical causation.  In fact, he did not report, and the 
record contains, no competent evidence of gout 1995, many 
years after service.  Since there is no competent evidence of 
a nexus between gout and service, the claim is not well 
grounded and must be denied.


ORDER

Service connection for a chronic skin disorder secondary to 
herbicide exposure is denied.

Service connection for a chronic disability manifested by a 
low white blood cell count and nose bleeds secondary to 
herbicide exposure is denied.

Service connection for gout secondary to herbicide exposure 
is denied.  





		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

